 Case 1:17-cv-12473-NMG Document 150 Filed 05/07/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                         CIVIL ACTION
MARTHA’S VINEYARD AND                            NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                        IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME

           ASSENTED TO MOTION TO STAY LITIGATION FOR 45 DAYS

         Now come the Plaintiff, Woods Hole, Martha’s Vineyard and Nantucket Steamship

 Authority, by and through its counsel, and respectfully moves this Honorable Court for a

 Stay of the litigation, including the Hearing on Plaintiff’s Motion for Protective Order for

 Destruction and/or Return of Certain Confidential Material Produced in the HMS

 Consulting Subpoena Response (Document No. 124), presently scheduled for May 9, 2019.

 Plaintiff prays this Honorable Court stay the litigation and the running of the discovery

 deadlines for a period of 45 days.

          Good cause exists for granting the Stay. As this Honorable Court is aware, this

 matter follows an allision incident on June 16, 2017. On that date, the high-speed ferry

 M/V IYANOUGH, operated by The Steamship Authority, allided with a jetty outside

 Hyannis Harbor, resulting in numerous personal injury claims against the vessel by

 crewmembers and passengers and for damage to the jetty by the Army Corps of Engineers.

 The parties have engaged in discovery and, in an effort to streamline this litigation, the

 Plaintiff moves this Honorable Court allow the parties a period of 45 days to attempt to

 resolve and settle Claims with as many Claimants as possible.

                Counsel for all claimants have assented to this Motion.
Case 1:17-cv-12473-NMG Document 150 Filed 05/07/19 Page 2 of 2
                                                2


        WHEREFORE, Plaintiff prays this Honorable Court grant a Stay of the litigation,

including the hearing on the Plaintiff’s pending Motion for Protective Order to a date after

June 20, 2019, to allow counsel to negotiate a resolution with counsel for as many Claims

as possible. Plaintiff also prays that all materials produced in response to the HMS

Subpoena be kept confidential in the interim per the status quo.

                                                        Respectfully submitted,

                                                        PLAINTIFF, WOODS HOLE,
                                                        MARTHA’S VINEYARD AND
                                                        NANTUCKET STEAMSHIP
                                                        AUTHORITY,

                                                        By its attorneys,

                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Robert E. Collins
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Robert E. Collins
                                                        BBO NO: 555843
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        Tel#: (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: rcollins@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on May 7, 2019.


                                                        /s/ Robert E. Collins
                                                        _______________________
                                                        Robert E. Collins
